CLEOPATRA INTERNATIONAL GROUP, INC.

INDEPENDENT DIRECTOR AGREEMENT

This  INDEPENDENT DIRECTOR AGREEMENT (the “Agreement”) is made and entered into
as of this 1st  day of April 2011 and effective as of the same date (the
“Effective Date”), by and between Cleopatra International Group, Inc., a Nevada
corporation (the “Company”), and Li Guo (Howard) Zhao, a citizen of China,
located at c/o Cleopatra International Group, Inc., No. 12 Yingchun Road, Luohu
District, Shenzhen City, Guangdong Province, China (the “Independent Director”).

WHEREAS, the Company desires to engage the Independent Director, and the
Independent Director desires to serve, as a non-employee director of the
Company, subject to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Independent Director, intending to be legally bound, hereby agree as follows:



1.

DEFINITIONS.



(a)

“Corporate Status” describes the capacity of the Independent Director with
respect to the Company and the services performed by the Independent Director in
that capacity.



(b)

“Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.



(c)

“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by the Independent Director pursuant to Section 12 of
this Agreement to enforce the Independent Director’s rights hereunder.



(d)

“Expenses” shall mean all reasonable fees, costs and expenses, approved by the
Company in advance and reasonably incurred in connection with any Proceeding,
including, without limitation, attorneys’ fees, disbursements and retainers,
fees and disbursements of expert witnesses, private investigators, professional
advisors (including, without limitation, accountants and investment bankers),
court costs, transcript costs, fees of experts, travel expenses, duplicating,
printing and binding costs, telephone and fax transmission charges, postage,
delivery services, secretarial services, and other disbursements and expenses.



(e)

“Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.



(f)

“Parent” shall mean any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities ending with the Company, if





 

 

 

 







--------------------------------------------------------------------------------

each of the corporations or entities, other than the Company, owns stock or
other interests possessing 50% or more of the economic interest or the total
combined voting power of all classes of stock or other interests in one of the
other corporations or entities in the chain.



(g)

“Subsidiary” shall mean any corporation or other entity (other than the Company)
in any unbroken chain of corporations or other entities beginning with the
Company, if each of the corporations or entities, other than the last
corporation or entity in the unbroken chain, owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.



2.

SERVICES OF INDEPENDENT DIRECTOR. While this Agreement is in effect, the
Independent Director shall perform duties as an independent director and/or a
member of the committees of the Board, be compensated for such and be reimbursed
expenses in accordance with the Schedule A attached to this Agreement, subject
to the following.



(a)

The Independent Director will perform services as is consistent with Independent
Director’s position with the Company, as required and authorized by the By-Laws
and Articles of Incorporation of the Company, and in accordance with high
professional and ethical standards and all applicable laws and rules and
regulations pertaining to the Independent Director’s performance hereunder,
including without limitation, laws, rules and regulations relating to a public
company.



(b)

The Independent Director is solely responsible for taxes arising out of any
compensation paid by the Company to the Independent Director under this
Agreement, and the Independent Director understands that he/she will be issued a
U.S. Treasury form 1099 for any compensation paid to him/her by the Company.
 The Independent Director acknowledges and agrees that because he is not an
employee of the Company, the Company will not withhold any amounts for taxes
from any of his payments under the Agreement.



(c)

The Company may offset any and all monies payable to the Independent Director to
the extent of any monies owing to the Company from the Independent Director.



(d)

The rules and regulations of the Company notified to the Independent Director,
from time to time, apply to the Independent Director. Such rules and regulations
are subject to change by the Company in its sole discretion. Notwithstanding the
foregoing, in the event of any conflict or inconsistency between the terms and
conditions of this Agreement and rules and regulations of the Company, the terms
of this Agreement control.



3.

REQUIREMENTS OF INDEPENDENT DIRECTOR. During the term of the Independent
Director’s services to the Company hereunder, Independent Director shall observe
all applicable laws and regulations relating to independent directors of a
public company as promulgated from to time, and shall not: (1) be an employee of
the Company or any Parent or Subsidiary; (2) accept, directly or indirectly, any
consulting, advisory, or other compensatory fee from the Company other than as a
director and/or a member of a committee of the Board; (3) be an affiliated
person of the Company or any Parent or Subsidiary, as the term “affiliate” is
defined





2

 

 







--------------------------------------------------------------------------------

in 17 CFR 240.10A-3(e)(1), other than in his capacity as a director and/or a
member of a committee of the Board; (4) possess an interest in any transaction
with the Company or any Parent or Subsidiary, for which disclosure would be
required pursuant to 17 CFR 229.404(a), other than in his capacity as a director
and/or a member of a committee of the Board committees; (5) be engaged in a
business relationship with the Company or any Parent or Subsidiary, for which
disclosure would be required pursuant to 17 CFR 229.404(a), except that the
required beneficial interest therein shall be modified to be 5% hereby.



4.

REPORT OBLIGATION. While this Agreement is in effect, the Independent Director
shall immediately report to the Company in the event: (1) the Independent
Director knows or has reason to know or should have known that any of the
requirements specified in Section 3 hereof is not satisfied or is not going to
be satisfied; and (2) the Independent Director simultaneously serves on an audit
committee of any other public company.



5.

TERM AND TERMINATION. The term of this Agreement and the Independent Director’s
services hereunder shall be for three (3) years from the Effective Date, subject
to the Independent Director’s election by shareholders at the Company’s annual
meeting of shareholders, and unless terminated as provided for in this Section
5. This Agreement and the Independent Director’s services hereunder shall
terminate upon the earlier of the following:



(a)

Removal of the Independent Director as a director of the Company, upon proper
Board or stockholder action in accordance with the By-Laws and Articles of
Incorporation of the Company and applicable law;



(b)

Resignation of the Independent Director as a director of the Company upon
written notice to the Board of Directors of the Company; or



(c)

Termination of this Agreement by the Company, in the event any of the
requirements specified in Section 3 hereof is not satisfied, as determined by
the Company in its sole discretion.



6.

LIMITATION OF LIABILITY. In no event shall the Independent Director be
individually liable to the Company or its shareholders for any damages for
breach of fiduciary duty as an independent director of the Company, unless the
Independent Director’s act or failure to act involves intentional misconduct,
fraud or a knowing violation of law.



7.

AGREEMENT OF INDEMNITY. The Company agrees to indemnify the Independent Director
as follows:



(a)

Subject to the exceptions contained in Section 8(a) below, if the Independent
Director was or is a party or is threatened to be made a party to any Proceeding
(other than an action by or in the right of the Company) by reason of the
Independent Director’s Corporate Status, the Independent Director shall be
indemnified by the Company against all Expenses and Liabilities incurred or paid
by the Independent Director in connection with such Proceeding (referred to
herein as “INDEMNIFIABLE EXPENSES” and “INDEMNIFIABLE LIABILITIES,”
respectively, and collectively as “INDEMNIFIABLE AMOUNTS”).





3

 

 







--------------------------------------------------------------------------------





(b)

Subject to the exceptions contained in Section 8(b) below, if the Independent
Director was or is a party or is threatened to be made a party to any Proceeding
by or in the right of the Company, to procure a judgment in its favor by reason
of the Independent Director’s Corporate Status, the Independent Director shall
be indemnified by the Company against all Indemnifiable Expenses.



(c)

For purposes of this Agreement, the Independent Director shall be deemed to have
acted in good faith in conducting the Company’s affairs as an independent
director of the Company and/or a member of a committee of the Board of the
Company, if the Independent Director: (i) exercised or used the same degree of
diligence, care, and skill as an ordinarily prudent man would have exercised or
used under the circumstances in the conduct of his own affairs; or (ii) took, or
omitted to take, an action in reliance upon advise of counsels or other
professional advisors for the Company, or upon statements made or information
furnished by other directors, officers or employees of the Company, or upon a
financial statement of the Company provided by a person in charge of its
accounts or certified by a public accountant or a firm of public accountants,
which the Independent Director had reasonable grounds to believe to be true.



8.

EXCEPTIONS TO INDEMNIFICATION. Director shall be entitled to indemnification
under Sections 7(a) and 7(b) above in all circumstances other than the
following:



(a)

If indemnification is requested under Section 7(a) and it has been adjudicated
finally by a court or arbitral body of competent jurisdiction that, in
connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, (i) the Independent Director failed to act in good
faith and in a manner the Independent Director reasonably believed to be in or
not opposed to the best interests of the Company, (ii) the Independent Director
had reasonable cause to believe that the Independent Director’s conduct was
unlawful, or (iii) the Independent Director’s conduct constituted willful
misconduct, fraud or knowing violation of law, then the Independent Director
shall not be entitled to payment of Indemnifiable Amounts hereunder.



(b)

If indemnification is requested under Section 7(b) and



(i)

it has been adjudicated finally by a court or arbitral body of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, the Independent Director failed to act
in good faith and in a manner the Independent Director reasonably believed to be
in or not opposed to the best interests of the Company, including without
limitation, the breach of Section 4 hereof by the Independent Director, the
Independent Director shall not be entitled to payment of Indemnifiable Expenses
hereunder; or



(ii)

it has been adjudicated finally by a court or arbitral body of competent
jurisdiction that the Independent Director is liable to the Company with respect
to any claim, issue or matter involved in the Proceeding out of which the claim
for indemnification has arisen, including, without limitation, a claim that the
Independent Director received an improper benefit or improperly took advantage
of a corporate opportunity, the Independent Director shall





4

 

 







--------------------------------------------------------------------------------

not be entitled to payment of Indemnifiable Expenses hereunder with respect to
such claim, issue or matter.



9.

WHOLLY OR PARTLY SUCCESSFUL. Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that the
Independent Director is, by reason of the Independent Director’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Independent Director shall be indemnified in connection
therewith. If the Independent Director is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Independent Director against those Expenses reasonably incurred by
the Independent Director or on the Independent Director’s behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
section, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.



10.

ADVANCES AND INTERIM EXPENSES. The Company may pay to the Independent Director
all Indemnifiable Expenses incurred by the Independent Director in connection
with any Proceeding, including a Proceeding by or in the right of the Company,
in advance of the final disposition of such Proceeding, if the Independent
Director furnishes the Company with a written undertaking, to the satisfaction
of the Company, to repay the amount of such Indemnifiable Expenses advanced to
the Independent Director in the event it is finally determined by a court or
arbitral body of competent jurisdiction that the Independent Director is not
entitled under this Agreement to indemnification with respect to such
Indemnifiable Expenses.



11.

PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS. The Independent Director shall
submit to the Company a written request specifying the Indemnifiable Amounts,
for which the Independent Director seeks payment under Section 7 hereof and the
Proceeding of which has been previously notified to the Company and approved by
the Company for indemnification hereunder. At the request of the Company, the
Independent Director shall furnish such documentation and information as are
reasonably available to the Independent Director and necessary to establish that
the Independent Director is entitled to indemnification hereunder. The Company
shall pay such Indeminfiable Amounts within thirty (30) days of receipt of all
required documents.



12.

REMEDIES OF INDEPENDENT DIRECTOR.



(a)

RIGHT TO PETITION COURT. In the event that the Independent Director makes a
request for payment of Indemnifiable Amounts under Sections 7, 9-11 above, and
the Company fails to make such payment or advancement in a timely manner
pursuant to the terms of this Agreement, the Independent Director may petition
the appropriate judicial authority to enforce the Company’s obligations under
this Agreement.



(b)

BURDEN OF PROOF. In any judicial proceeding brought under Section 12 (a) above,
the Company shall have the burden of proving that the Independent Director is
not entitled to payment of Indemnifiable Amounts hereunder.





5

 

 







--------------------------------------------------------------------------------





(c)

EXPENSES. The Company agrees to reimburse the Independent Director in full for
any Expenses incurred by the Independent Director in connection with
investigating, preparing for, litigating, defending or settling any action
brought by the Independent Director under Section 12 (a) above, or in connection
with any claim or counterclaim brought by the Company in connection therewith.



(d)

VALIDITY OF AGREEMENT. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 12 (a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.



(e)

FAILURE TO ACT NOT A DEFENSE. The failure of the Company (including its Board of
Directors or any committee thereof, independent legal counsel, or stockholders)
to make a determination concerning the permissibility of the payment of
Indemnifiable Amounts or the advancement of Indemnifiable Expenses under this
Agreement shall not be a defense in any action brought under Section 12 (a)
above.



13.

PROCEEDINGS AGAINST COMPANY. Except as otherwise provided in this Agreement, the
Independent Director shall not be entitled to payment of Indemnifiable Amounts
or advancement of Indemnifiable Expenses with respect to any Proceeding brought
by the Independent Director against the Company, any Entity which it controls,
any director or officer thereof, or any third party, unless the Company has
consented to the initiation of such Proceeding. This section shall not apply to
counterclaims or affirmative defenses asserted by the Independent Director in an
action brought against the Independent Director.



14.

INSURANCE. The Company may, at its discretion, obtain and maintain a policy or
policies of director and officer liability insurance, in an amount not less than
$10,000,000, of which the Independent Director will be named as an insured,
providing the Independent Director with coverage for Indemnifiable Amounts
and/or Indemnifiable Expenses in accordance with said insurance policy or
policies (“D&O INSURANCE”); provided that:



(a)

The Independent Director agrees that, while the Company has valid and effective
D&O Insurance, and except as provided in (c) of this section, Sections 7-13 of
this Agreement shall not apply, and the Company’s indemnification obligation to
the Independent Director under this Agreement shall be deemed fulfilled by
virtue of purchasing and maintaining such insurance policy or policies, in
accordance with the terms and conditions thereof and subject to exclusions
stated thereon. The Independent Director agrees that the Company shall have no
obligation to challenge the decisions made by the insurance carrier(s)
(“INSURANCE CARRIER”) relating to any claims made under such insurance policy or
policies;



(b)

The Independent Director agrees that the Company’s indemnification obligation to
the Independent Director under (a) of this section shall be deemed discharged
and terminated, in the event the Insurance Carrier refused payment for any
Proceedings against the Independent Director due to the acts or omissions of the
Independent Director;





6

 

 







--------------------------------------------------------------------------------





(c)

While the D&O Insurance is valid and effective, the Company agrees that it shall
indemnify the Independent Director for the Indemnifiable Amounts and
Indemnifiable Expenses, to the extent that any Proceedings are coverable by D&O
Insurance, but in excess of the policy amount, in accordance with Sections 7-13
of this Agreement; and



(d)

While the D&O Insurance is valid and effective, this Section 14 states the
entire and exclusive remedy of the Independent Director with respect to the
indemnification obligation of the Company to the Independent Director under this
Agreement.



15.

SUBROGATION. In the event of any payment of Indemnifiable Amounts under this
Agreement or the D&O Insurance, the Company or its Insurance Carrier, as the
case may be, shall be subrogated to the extent of such payment to all of the
rights of contribution or recovery of the Independent Director against other
persons, and the Independent Director shall take, at the request of the Company,
all reasonable action necessary to secure such rights, including the execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.



16.

AUTHORITY. Each party has all necessary power and authority to enter into, and
be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by each party hereto:



17.

SUCCESSORS AND ASSIGNMENT. This Agreement shall (a) be binding upon and inure to
the benefit of all successors and assigns of the Company (including any
transferee of all or a substantial portion of the business, stock and/or assets
of the Company and any direct or indirect successor by merger or consolidation
or otherwise by operation of law), and (b) be binding on and shall inure to the
benefit of the heirs, personal representatives, executors and administrators of
the Independent Director. The Independent Director has no power to assign this
Agreement or any rights and obligations hereunder.



18.

CHANGE IN LAW. To the extent that a change in applicable law (whether by statute
or judicial decision) shall mandate broader or narrower indemnification than is
provided hereunder, the Independent Director shall be subject to such broader or
narrower indemnification and this Agreement shall be deemed to be amended to
such extent.



19.

SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.



20.

MODIFICATIONS AND WAIVER. Except as provided in Section 18 hereof with respect
to changes in applicable law which broaden or narrow the right of the
Independent Director to be indemnified by the Company, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties





7

 

 







--------------------------------------------------------------------------------

hereto. No delay in exercise or non-exercise by the Company of any right under
this Agreement shall operate as a current or future waiver by it as to its same
or different rights under this Agreement or otherwise.



21.

NOTICES. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (a) when delivered by
hand, (b) when transmitted by facsimile and receipt is acknowledged, or (c) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the date en which it is so mailed:

If to Independent Director, to:

Li Guo (Howard) Zhao

Room 504, Block A, Yuehai Building,

Intersection of Jianguo Road, Shengli Road,

Hebei District, Tianjing, China




If to the Company, to:




Yongping Xu, CEO

Cleopatra International Group, Inc.

No. 12 Yingchun Road

9th Floor, Haiwailianyi Building, Luohu District

Shenzhen City, Guangdong Province, China




or to such other address as may have been furnished in the same manner by any
party to the others.



22.

GOVERNING LAW. This Agreement shall be governed by and construed and enforced
under the laws of the State of New York.



23.

CONSENT TO JURISDICTION. The parties hereby consent to the jurisdiction of the
courts having jurisdiction over matters arising in New York County, New York for
any proceeding arising out of or relating to this Agreement. The parties agree
that in any such proceeding, each party shall waive, if applicable,
inconvenience of forum and right to a jury.



24.

AGREEMENT GOVERNS. This Agreement is to be deemed consistent wherever possible
with relevant provisions of the By-Laws and Articles of Incorporation of the
Company; however, in the event of a conflict between this Agreement and such
provisions, the provisions of this Agreement shall control.



25.

INDEPENDENT CONTRACTOR. The parties understand, acknowledge and agree that the
Independent Director’s relationship with the Company is that of an independent
contractor and nothing in this Agreement is intended to or should be construed
to create a relationship other than that of independent contractor. Nothing in
this Agreement shall be construed as a contract of employment/engagement between
the Independent Director and the





8

 

 







--------------------------------------------------------------------------------

Company or as a commitment on the part of the Company to retain the Independent
Director in any capacity, for any period of time or under any specific terms or
conditions, or to continue the Independent Director’s service to the Company
beyond any period.



26.

ARBITRATION. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach thereof, shall be settled by arbitration, before
one arbitrator in accordance with the rules of the American Arbitration
Association then in effect and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The arbitrator will
be selected, by the parties, from a panel of attorney arbitrators. The parties
agree that any arbitration shall be held in New York, New York. The language of
the arbitration shall be in English. The arbitrator will have no authority to
make any relief, finding or award that does not conform to the terms and
conditions of this Agreement. Each party shall bear its own attorneys’ or expert
fees and any and all other party specific costs. Either party, before or during
any arbitration, may apply to a court having jurisdiction for a restraining
order or injunction where such relief is necessary to protect its interests.
Prior to initiation of arbitration, the aggrieved party will give the other
party written notice, in accordance with this Agreement, describing the claim as
to which it intends to initiate arbitration.



27.

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
Company and the Independent Director with respect to the subject matter hereof,
and supersedes all prior understandings and agreements with respect to such
subject matter.

IN WITNESS WHEREOF, the parties hereto have executed this Independent Director
Agreement as of the day and year first above written.




 

 

AGREED

AGREED

 

 

Cleopatra International Group, Inc.

Independent Director

 

 

 

 

 

 

_/s/ Yongping Xu_______________

_/s/ Li Guo (Howard) Zhao___________

Name:  Yongping Xu

Name: Li Guo (Howard) Zhao

Title:   CEO

 

 

 








9

 

 







--------------------------------------------------------------------------------

SCHEDULE A



I

POSITION:

INDEPENDENT DIRECTOR.



II.

COMPENSATION:




FEES. For all services rendered by the Independent Director pursuant to this
Agreement, both during and outside of normal working hours, including but not
limited to, attending all required meetings of the Board or applicable
committees thereof, executive sessions of the independent directors, reviewing
filing reports and other corporate documents as requested by the Company,
providing comments and opinions as to business matters as requested by the
Company, the Company agrees to pay to the Independent Director a fee in cash of
RMB6,000 per month during the Term (the “Base Fee”).  The Base Fee shall be paid
in cash to the Independent Director on a monthly basis in equal installments on
the last day of each calendar month.

STOCK. The Independent Director shall be granted on the date of execution of
this Agreement, 200,000 restricted shares of common stock of the Company.  

EXPENSES. During the term of the Independent Director’s service as a director of
the Company, the Company shall promptly reimburse the Independent Director for
all expenses incurred by him/her in connection with attending (a) all meetings
of the Board or applicable committees thereof, (b) executive sessions of the
independent directors, and (c) stockholder meetings, as a director or a member
of any committee of the Board , provided that any such expenses over $1,000
shall be approved by the Company in writing in advance.  In addition, the
Independent Director shall rely on the Company to arrange all hotel
accommodations in connection with any such meetings the Independent Director
must attend. The amount of such expenses eligible for reimbursement by the
Company during a calendar year shall not affect such expenses eligible for
reimbursement by the Company in any other calendar year, and the reimbursement
of any such eligible expenses shall be made on or before the last day of the
calendar year next following the calendar year in which the expense was
incurred.





10

 

 







--------------------------------------------------------------------------------

NO OTHER BENEFITS OR COMPENSATION. The Independent Director acknowledges and
agrees that he/she is not granted and is not entitled to any other benefits or
compensation from the Company for the services provided under this Agreement
except expressly provided for in this Schedule A.  Notwithstanding the above,
the Independent Director acknowledges that, pursuant to a separate arrangement
with the Company, since October 2010 he has been receiving RMB60,000 per month
for his services as a managerial consultant to the Company.




 

 

AGREED

AGREED

 

 

Cleopatra International Group, Inc.

Independent Director

 

 

 

 

 

 

/s/ Yongping Xu

/s/ Li Guo (Howard) Zhao

Name:  Yongping Xu

Name:  Li Guo (Howard) Zhao

Title:   CEO

 

 

 














11

 

 





